Order, Supreme Court, New York County (Harold Tompkins, J.), entered April 8, 1994, which, inter alia, denied plaintiff’s motion for a default judgment against defendant-respondent, unanimously affirmed, without costs.
The settlement negotiations between plaintiff and defendant landowner’s insurer constitutes a reasonable excuse for defendant’s delay in answering, and defendant’s alleged lack of notice of any defect on the exterior stairway and assertion that it was the tenant’s responsibility to repair the stairway constitute a meritorious defense. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Williams, JJ.